IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                   No. 79225-3-I
                                Respondent,
                                                   DIVISION ONE
                v.

 JEREMIAH JAMES PETLIG,                            UNPUBLISHED OPINION

                               Appellant.


       CHUN, J. — The State accused Jeremiah Petlig of strangling his fiancée

Serina Ann Teigen1 and charged him with second degree assault with domestic

violence allegations. A jury convicted him as charged. Petlig appeals, claiming

that (1) the trial court erroneously admitted (a) certain statements he made to the

arresting officer and (b) his jail phone calls, and (2) the State committed

(a) governmental misconduct and (b) prosecutorial misconduct. He also submits

a statement of additional grounds (SAG) and correspondence to this court in

which he makes a number of claims. We affirm.

                                  I. BACKGROUND

       Petlig and Teigen resided in their recreational vehicle (RV) outside a

church. One summer evening, around 7:15 p.m., a passing driver flagged down

Officer Roger Gale in his patrol vehicle after she witnessed Petlig fall on top of

Teigen outside the RV, holding her from behind with his arms wrapped around

       1
        An identification card admitted at trial shows that Teigen’s last name now is
Dick. But the parties and the Information call her Teigen, so we do as well.


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79225-3-I/2


her neck. Officer Gale approached Teigen and Petlig and asked them what

happened. Petlig said that he had been trying to “fix some stuff,” he had not

choked Teigen,2 and he had just been trying to get her to talk to him. Officer

Gale decided to separate the two and detained Petlig in the back of his patrol

vehicle. Officer Gale then took a statement from Teigen and observed a small

cut on her neck and a bruise on her arm. Officer Gale returned to his vehicle,

and Petlig volunteered that he was bleeding from his arm. Officer Gale asked

Petlig how he had been injured. Petlig stated that he had gotten cut while

working on the RV. Medics arrived and attended to Petlig and Teigen. Medics

asked Petlig for his name and address.

       After medics finished attending to Petlig, Officer Gale returned to Petlig,

gave him Miranda3 warnings, and took a statement from him. In response to

Officer Gale’s more extensive questioning about the incident, Petlig denied hitting

Teigen and said that he grabbed her around the shoulders but did not choke her

or put his hands on her throat. Officer Gale arrested Petlig.

       The State charged Petlig with second degree assault with domestic

violence allegations. Before trial, the State added four charges of violating a no-

contact order based on phone calls Petlig made to Teigen while in custody. The

trial court severed the assault charge from the no-contact charges. The trial

court admitted Petlig’s pre-Miranda statements except those made as a part of a

custodial interview with Officer Gale and medics in the back of the patrol vehicle.

       2
         Officer Gale had not asked whether Petlig had choked Teigen. It appears from
the record that Petlig said this with no prompting.
       3
         Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).


                                          2
No. 79225-3-I/3


The trial court admitted Petlig’s post-Miranda statements. A jury convicted Petlig

as charged. We discuss additional facts below as necessary.

                                      II. ANALYSIS

   A. Post-Miranda Statements

       Petlig claims Officer Gale employed an improper two-step interrogation

through eliciting statements before and after the Miranda warnings. He argues

that the trial court thus erred by admitting his post-warning statements. The

State counters that because the officer did not deliberately engage in a two-step

interview process, the trial court did not err. We agree with the State.4

       We review for abuse of discretion a trial court’s evidentiary rulings. State

v. Filitaula, 184 Wn. App. 819, 824, 339 P.3d 221 (2014). A trial court abuses its

discretion by rendering a manifestly unreasonable ruling or basing its decision on

untenable grounds or reasons. State v. Andrews, 172 Wn. App. 703, 708, 293

P.3d 1203 (2013).

       Under the Fifth Amendment of the United States Constitution, police must

provide a suspect with Miranda warnings before questioning. State v. Rhoden,

189 Wn. App. 193, 199, 356 P.3d 242 (2015). Courts must suppress prewarning

statements made by a suspect in a custodial interrogation conducted by a State

agent. Id.

       But federal and state decisions likewise may require suppression of

postwarning confessions if police procure a prewarning confession from a


       4
        Alternatively, while the parties did not brief the issue, it appears Petlig may have
waived this argument by not raising it below.


                                             3
No. 79225-3-I/4


defendant in custody, provide Miranda warnings, and then procure another

confession. Id. at 200 (citing Missouri v. Seibert, 542 U.S. 600, 124 S. Ct. 2601,

159 L. Ed. 2d 643 (2004)). Courts call this procedure a “two-step interrogation.”

See, e.g., Rhoden, 189 Wn. App. at 199–200.

       “[A] court addressing the admissibility of statements obtained during a

two-step interrogation procedure must first determine whether the interrogating

officer deliberately used the two-step procedure to undermine the effectiveness

of Miranda warnings.” Id. at 200–01. The inquiry into deliberateness:
       . . . does not require courts to evaluate the subjective intent of the
       interrogator. Rather, in determining deliberateness, “courts should
       consider whether objective evidence and any available subjective
       evidence, such as an officer’s testimony, support an inference that
       the two-step interrogation procedure was used to undermine the
       Miranda warning.” “Such objective evidence would include the
       timing, setting, and completeness of the prewarning interrogation,
       the continuity of police personnel and the overlapping content of the
       pre and postwarning statements.”

Id. at 201 (internal citations omitted) (quoting United States v. Williams, 435 F.3d

1148, 1158–59 (9th Cir. 2006)).

       In Rhoden, before giving Miranda warnings, police asked the defendant if

he had any guns or drugs in his home. 189 Wn. App. at 196. The defendant

confessed that police could find a small amount of drugs and at least one gun in

his bedroom. Id. Police then took the defendant to another room, gave him

Miranda warnings, and then asked “pretty much the same questions.” Id. The

defendant admitted that he had about a gram of methamphetamine in his

bedroom. Id. Division Two of this court reasoned that “the objective evidence of

‘the timing, setting and completeness of the prewarning interrogation, the



                                         4
No. 79225-3-I/5


continuity of police personnel and the overlapping content of the pre and

postwarning statements’ all support[ed] the conclusion that the two-step

interrogation procedure” was deliberate. Id. at 202 (quoting Williams, 435 F.3d at

1159).

         Presumably because Petlig did not raise below the specific issue of the

two-step interview procedure, the parties and the trial court did not purposefully

develop the record on the question of deliberateness. Like the parties, we scan

the record for pertinent information.

         For this analysis, we assume—as the parties imply in their briefing—that

the pre- and postwarning interviews in the back of Officer Gale’s patrol vehicle

constituted custodial interrogations. Since the two-step interview doctrine applies

only to statements made in custodial interviews, we consider only statements

that Petlig made while in custody. See Rhoden, 189 Wn. App. at 199–200

(applying the two-step interview doctrine to statements made in custodial

interrogations). Indeed, Petlig’s argument on this issue addresses only the

statements he made while in the back of Officer Gale’s patrol vehicle, and not the

statements he made before Gale detained him.

         Since Officer Gale conducted both the pre- and postwarning interviews in

the back of his patrol vehicle, the questionings had continuity of setting and

personnel. But as to whether their content overlapped, unlike in Rhoden, Officer

Gale did not ask substantially the same questions. In the prewarning custodial

interrogation, Officer Gale asked Petlig only how he had hurt his arm. After

giving warnings, Officer Gale conducted a more complete interview: he asked


                                          5
No. 79225-3-I/6


how Teigen had hurt her arm, whether Petlig had hit her, how Petlig had grabbed

her, and asked about their relationship. As to the timing of the interviews, the

postwarning custodial interrogation took place more than 30 minutes after the

prewarning custodial interrogation, and not right after as in Rhoden. And no

subjective evidence, such as testimony by Officer Gale, suggests that he

deliberately conducted a two-step interview process. Given the above, we

cannot conclude that the trial court abused its discretion in admitting Petlig’s

postwarning statements.

   B. Jail Phone Calls

       Petlig argues the trial court erred in playing the jail phone calls to the jury.

He claims this prejudiced him because it informed the jury that he was

incarcerated while awaiting trial, and the calls suggested he is a violent and

mendacious person. He also argues that other evidence already established that

he and Teigen were in a relationship, the purported purpose for the admission of

the calls.5 The State claims Petlig waived these arguments and that if not, the

trial court properly admitted the calls. We conclude that a portion of these

arguments is waived, and that the trial court did not abuse its discretion in

admitting the calls.

       1. Waiver

       At trial, Petlig objected to admission of the calls because they implicated

his custody status. He makes the same argument on appeal. Petlig has not

       5
         Since the State accused Petlig of a crime of domestic violence, the existence of
Petlig and Teigen’s relationship constituted an element of the charged crime. See
RCW 10.99.020(6).


                                            6
No. 79225-3-I/7


waived this particular argument.

       But Petlig’s briefing implies that his claims about the calls implicating him

as a violent and mendacious person rest on ER 404(b) grounds. Petlig’s trial

brief moved generally to exclude any prior act evidence under ER 404(b). And

Petlig points to a portion of the record where the trial court stated that it would

consider whether the phone calls raised any ER 404(b) concerns. But he does

not point to anything in the record where he made a specific objection to the

phone calls on ER 404(b) grounds as required by ER 103(a)(1) and RAP 2.5(a),

and the specific basis for his general objection is not apparent in context. See

State v. Walker, 75 Wn. App. 101, 109, 879 P.2d 957 (1994) (an appellate court

may consider the propriety of a ruling on a general objection if its specific basis is

apparent in context). He did not argue to the trial court that the calls paint him as

a violent or mendacious person. Petlig now argues that even if he did not object

below on this ground, the admission of the calls constituted manifest

constitutional error under the meaning of RAP 2.5(a)(3) since it deprived him off

his opportunity for a fair trial. But “[a]n evidentiary error, such as erroneous

admission of ER 404(b) evidence, is not of constitutional magnitude.” State v.

Powell, 166 Wn.2d 73, 84, 206 P.3d 321 (2009). Thus, Petlig waived his claim

that the calls paint him as a violent and mendacious person.

       2. Admission of the jail calls

       Petlig argues that because two of the calls start with an automated

message stating that the call is coming from a correctional facility, they

improperly revealed his custodial status to the jury. Based on this court’s


                                          7
No. 79225-3-I/8


decision in State v. Mullin-Coston,6 we conclude the trial court did not abuse its

discretion by admitting them.7

       We review for abuse of discretion a trial court’s evidentiary rulings.

Filitaula, 184 Wn. App. at 824. A trial court abuses its discretion if its decision is

manifestly unreasonable or based on untenable grounds or reasons. Andrews,

172 Wn. App. at 708.

       Evidence of a defendant’s prior acts is inadmissible to show their

propensity to commit the charged crime. State v. Fisher, 165 Wn.2d 727, 744,

202 P.3d 937 (2009). But ER 404(b) allows introduction of such evidence when


       6
           115 Wn. App. 679, 693, 64 P.3d 40 (2003).
       7
           Even if we considered Petlig’s other claim—that the trial court abused its
discretion in admitting the calls because they elicit the inference that he is a high-risk,
violent person, prone to lying—it would fail.
         Petlig specifically points to two calls in support of his claim that the recordings
suggest that he is a violent and mendacious person and thus were unfairly prejudicial.
First, he points to a call between him and Teigen in which the two discuss the fact that
Petlig had not been forthcoming about his previous romantic relationship with a mutual
friend. Second, he points to a call in which he stated to Teigen that when the State is
concerned with a defendant’s capacity for violence—especially in a domestic violence
case—they will typically put them in jail immediately. (“[I]f the State was so concerned
about me being a high violent risk . . . then why did they wait a week and a half to file
it?”).
         Petlig’s reticence to admit he had a previous relationship with their mutual friend
could be interpreted as somewhat prejudicial about his tendency to lie. But more so, the
conversation shows that Petlig and Teigen considered themselves to be in a
relationship, since their conversation regards Teigen’s frustration, as Petlig’s current
partner, that he had not informed her of his previous relationship with their mutual friend.
         As to the other call, Petlig, in making the comment about “high violent risk,”
appears to be discounting any categorization of himself as such. And elsewhere in the
call, the two exchange “I love you,” and Teigen states that “[she will] be better when
[Petlig] gets home.” The comment about “high violent risk” is, at most, minimally
prejudicial, and the rest of the call establishes their relationship.
         While other evidence also established a relationship between Petlig and Teigen,
the admission of the calls was, at best, minimally prejudicial, and they went towards
establishing the State’s burden of proving beyond a reasonable doubt the elements of
the charged crime. If considered, we would conclude the trial court did not abuse its
discretion by admitting either call.


                                             8
No. 79225-3-I/9


the court: (1) finds by a preponderance of the evidence that the acts actually

occurred, (2) identifies the purpose of admitting the evidence, (3) determines the

relevance of the evidence to prove an element of the crime, and (4) weighs the

probative value of the evidence against its prejudicial effect. Id. at 745.

       Although the trial court doubted whether ER 404(b) applied to the calls, it

still conducted an ER 404(b) analysis. It found by a preponderance of the

evidence that the calls occurred, that the purpose of the calls was to show a

relationship between Petlig and Teigen, that the calls were relevant to that end,

and that the risk of unfair prejudice did not outweigh the probative value of the

calls. Id.

       “[A]lthough references to custody can certainly carry some prejudice, they

do not carry the same suggestive quality of a defendant shackled to his chair

during trial.” Mullin-Coston, 115 Wn. App. at 693. In Mullin-Coston, this court

held admission of calls that implicated the defendant’s custody status did not

prejudice him. Id. at 693–95.

       Two calls played to the jury began with an automated message stating

that the person placing the call is an inmate at King County Correctional Facility.

Both calls are relevant in establishing a relationship between Petlig and Teigen.8

Petlig does not suggest that these calls were any more prejudicial than the calls

in Mullin-Coston. The court in Mullin-Coston rejected the defense’s analogy

between such calls and visible physical measures of restraint. Id. at 693–94.

       8
        In the call, Petlig encourages Teigen to tell the court that she wants charges
dropped and instructs her on use of a shared vehicle. The two also exchange the
statement, “I love you.”


                                            9
No. 79225-3-I/10


Petlig points to no decision suggesting that admission of calls that implicate a

defendant’s custodial status may constitute abuse of discretion.

       Other evidence also establishes a relationship between Petlig and Teigen,

but the State bears the burden of establishing beyond a reasonable doubt the

elements of the assault charge. And under Mullin-Coston, admission of such

calls is not necessarily prejudicial. We conclude that the trial court did not abuse

its discretion by admitting either call.

   C. Governmental Misconduct

       Petlig claims the State mismanaged discovery at trial by delaying in

informing him which jail phone calls it would offer at trial, and by delaying in

offering a copy of Teigen’s identification (ID) card. Petlig argues the trial court

failed to provide an adequate remedy for the government’s mismanagement of

discovery, such as suppression of the evidence or dismissal of the case. The

State argues Petlig has not shown governmental misconduct or prejudice. We

conclude that the alleged misconduct did not lead to prejudice.

       If a defendant shows, by a preponderance of the evidence, (1) arbitrary

action or governmental misconduct that (2) prejudicially affects their rights to a

fair trial, a court may dismiss their charges. CrR 8.3(b); State v. Rohrich, 149

Wn.2d 647, 654, 71 P.3d 638 (2008). Such dismissal requires a showing of

actual prejudice. Id. at 658. We review a ruling on a motion to dismiss under

CrR 8.3(b) for manifest abuse of discretion. State v. Blackwell, 120 Wn.2d 822,

830, 845 P.2d 1017 (1993). A trial court abuses its discretion when its decision

is manifestly unreasonable or based on untenable grounds or reasons. Id.


                                           10
No. 79225-3-I/11


       Under CrR 4.7(a)(1), the State must provide the defendant, prior to the

omnibus hearing, any recorded statements of the defendant and any documents

it plans to rely on at trial. Governmental misconduct includes violation of CrR 4.7

discovery rules. State v. Salgado-Mendoza, 189 Wn.2d 420, 433 403 P.3d 45

(2017). Possible sanctions for mismanagement of discovery include a

continuance,9 suppression of the evidence in question,10 and even outright

dismissal of the charges.11 We review a ruling on a request for any such

sanction for abuse of discretion. State v. Ruelas, 7 Wn. App. 2d 887, 896, 436

P.3d 362 (2019).

       “Delayed disclosure may support a finding of governmental misconduct.

Misconduct occurs when the prosecutor ‘inexcusably fails to act with due

diligence,’ resulting in material facts not being disclosed ‘until shortly before a

crucial stage in the litigation process.’” Salgado-Mendoza, 189 Wn.2d at 433

(internal citation omitted) (quoting State v. Price, 94 Wn.2d 810, 814, 620 P.2d

994 (1980)).

       1. Delayed disclosure of phone calls

       The State provided Petlig with recordings of his jail phone calls in two

batches in March and May 2018. In May 2018, Petlig, through his counsel,

informed the trial court that the State had not yet informed him which calls it

       9
          State v. Hutchinson, 135 Wn.2d 863, 881, 959 P.2d 1061 (1998) (“[CrR
violations] are appropriately remedied by continuing trial to give the nonviolating party
time to interview a new witness or prepare to address new evidence.”).
        10
           Id. at 881–82 (“Exclusion or suppression of evidence is an extraordinary
remedy and should be applied narrowly”).
        11
           Id. at 881 (“Where the State’s violation of [CrR 4.7] is serious, mistrial or
dismissal may be appropriate.”).


                                            11
No. 79225-3-I/12


planned to offer at trial, and claimed the nondisclosure affected his ability to

prepare for trial. The State did not so inform Petlig until August 2, 2018, and the

State played the calls for the jury on August 8, 2018. After disclosure, Petlig did

not object on this ground; he did not argue the State had committed misconduct

by delaying in informing him which calls it would use at trial or argue that the late

disclosure affected his ability to prepare for trial. It does not appear Petlig moved

for any sanction because of the delay; he points to no court ruling on this

matter.12

       Despite Petlig’s complaint in May that the State had not yet informed him

which calls it planned to use at trial, the State did not provide this information

until August 2, six days before trial. But even if this delay in disclosure

constituted misconduct, Petlig fails to articulate how the delay caused him

prejudice. That Petlig, after disclosure, declined to argue that the delay

prevented him from adequately preparing for trial also elicits the inference that

the delay did not cause prejudice. Thus, the trial court did not abuse its

discretion by failing to impose the sanctions Petlig now requests.

       2. Delayed disclosure of Teigen’s ID card

       The State originally submitted a version of Teigen’s ID card that named

her as Serina Ann Dick, and not Serina Ann Teigen, as the Information and

Amended Information name her. The State acknowledged its mistake at the time

of admission and explained that it would seek to also admit a copy that named


       12
         While the parties do not brief this issue, it appears Petlig may have waived this
claim. See RAP 2.5.


                                           12
No. 79225-3-I/13


her as Serina Ann Teigen. The State eventually admitted the proper ID card.

Petlig moved to dismiss the charges against him because of the late disclosure,

which motion the trial court denied.

       Although the delay in admitting the proper ID card may not have occurred

because of the State’s willful misconduct, “governmental misconduct need not be

of an evil or dishonest nature; simple mismanagement is sufficient.” Blackwell,

120 Wn.2d at 831. But Petlig again fails to show how any claimed misconduct

led to prejudice. Petlig and his counsel knew that Teigen and Dick were the

same person and knew that the State would eventually seek to admit an ID with

a name that matched the charging documents so that Officer Gale could identify

Teigen, since she was unlikely to testify.

       Because Petlig fails to articulate, beyond bare assertions, how either claim

of governmental misconduct prejudiced him, he does not show an abuse of

discretion by the trial court.

   D. Prosecutorial Misconduct

       Petlig argues the State committed prosecutorial misconduct before the

jury by: (1) asking questions suggesting Petlig presented too much of a danger to

be let out of custody, (2) asking Officer Gale whether he had an interest or

personal stake in the outcome of the case, (3) making arguments that denigrated

defense counsel, and (4) trying to shift the burden of proof to Petlig and arguing

facts not in evidence. The State argues no prosecutorial misconduct occurred,

and assuming it did, Petlig did not suffer prejudice. We reject Petlig’s claims.




                                         13
No. 79225-3-I/14


       To show prosecutorial misconduct, “the defendant must establish ‘that the

prosecutor’s conduct was both improper and prejudicial in the context of the

entire record and the circumstances at trial.’” State v. Thorgerson, 172 Wn.2d

438, 442, 258 P.3d 43 (2011) (quoting State v. Magers, 164 Wn.2d 174, 191, 189

P.3d 126 (2008)). The defendant must prove “‘there is a substantial likelihood

[that] the instances of misconduct affected the jury’s verdict.’” Thorgerson, 172

Wn.2d at 442–43 (alteration in original) (quoting Magers, 164 Wn.2d at 191).

“The ‘failure to object to an improper remark constitutes a waiver of error unless

the remark is so flagrant and ill-intentioned that it causes an enduring and

resulting prejudice that could not have been neutralized by an admonition to the

jury.’” Thorgerson, 172 Wn.2d at 443 (quoting State v. Russell, 125 Wn.2d 24,

86, 882 P.2d 747 (1994)). Defense counsel’s failure to object to allegedly

improper remarks made by a prosecutor “strongly suggests to a court that the

argument or event in question did not appear critically prejudicial to [the

defendant] in the context of the trial.” State v. McKenzie, 157 Wn.2d 44, 53 n.2,

134 P.3d 221 (2006) (internal quotation marks omitted) (quoting State v. Swan,

114 Wn.2d 613, 661, 790 P.2d 610 (1990)). “‘Allegations of prosecutorial

misconduct are reviewed under an abuse of discretion standard.’” State v.

Lindsay, 180 Wn.2d 423, 430, 326 P.3d 125 (2014) (quoting State v. Brett, 126

Wn.2d 136, 174–75, 892 P.2d 29 (1995)).

       1. Questions regarding domestic violence calls

       Petlig argues the State committed prosecutorial misconduct by asking

Officer Gale questions about the relative danger of domestic violence calls since


                                         14
No. 79225-3-I/15


this, along with the jury’s discovery through other means that Petlig was in

custody awaiting trial, created the impression that Petlig is dangerous.13 Petlig

objected to a portion of this line of questioning on grounds of relevance, which

objection the trial court sustained. But Petlig did not object on grounds of

prosecutorial misconduct.

       Measures that single out a defendant as particularly dangerous, such as

physical restraint or shackling, threaten the defendant’s constitutional right to a

fair trial. Mullin-Coston, 115 Wn. App. at 692–94. While the jury knew Petlig was

in custody and had been charged with a domestic violence offense, Officer Gale

did not testify about Petlig’s individual dangerousness, only to the danger of

domestic violence calls in general. And the State did not ask Officer Gale about

Petlig’s individual dangerousness. Petlig has not met his burden of

demonstrating these questions were either improper or prejudicial. And he does

       13
          From the State’s examination of Officer Gale:
       [State]: When you are either dispatched or engaged by a citizen to respond
       to a domestic violence crime, do you behave a little bit differently than you
       would with the typical dispatch like to the loose animal situation?
       [Officer Gale]: Traditionally, domestic violence calls are inherently more
       dangerous, not only to the persons involved in the situation, but also to the
       officers. By definition, domestic violence means it’s a violent situation . . .
       [Objection by Petlig on grounds of relevance and of mischaracterization of
       the law, court sustains the relevance objection.]
       [State]: As far as a domestic violence call is concerned, is this a factor that
       you’re always going to be dealing with as far as a call, such as the amount
       of people that would be involved in a situation for a DV call?
       [Officer Gale]: For it to be a DV call, it would require at least two subjects
       in some kind of verbal or physical confrontation, so we already have two
       people with possibly heightened emotions, and I’m putting myself in the
       middle of that.
       [State]: Gotcha. And as a police officer, is this part of your calculus when
       you’re entering that kind of situation?
       [Officer Gale]: Yes.


                                             15
No. 79225-3-I/16


not argue that this line of questioning was so flagrant and ill-intentioned that the

resulting prejudice could not have been alleviated with a curative instruction to

the jury. We conclude this did not constitute prosecutorial misconduct.

       2.        Questions regarding Officer Gale’s interest in the case

       Petlig argues the State improperly bolstered Officer Gale’s testimony by

asking the officer whether he had a personal stake or interest in the outcome of

the trial.14 Petlig objected to this line of questioning on the ground it constituted

bolstering; the trial court overruled his objection to the State’s final construction of

this question.

       The State may not bolster an officer’s good character. State v. Jones, 144

Wn. App. 284, 293, 183 P.3d 307 (2008) (holding that the State bolstered an

officer’s good character by referring to his integrity and honesty). But even if this

line of questioning constituted improper bolstering of Officer Gale’s honesty,

Petlig does not attempt meet his burden of showing this error was prejudicial.15

The trial court did not abuse its discretion in denying Petlig’s objection.

       3. Arguments denigrating defense counsel

       Petlig argues that by stating defense counsel mischaracterized the




       14
            The prosecutor asked Officer Gale these questions: “Do you have any
personal stake in the outcome of this case?” and, “Aside from wanting to do your job
well, do you have any personal stake in the outcome of this case as to whether or not
this jury finds [Petlig] guilty?”
         15
            We also note that in the cases cited by Petlig regarding bolstering, the State
made bolstering comments in closing argument, and not, as here, solely in its
examination of a witness. See State v. Smith, 67 Wn. App. 838, 841–42, 841 P.2d 76
(1992); see also Jones, 144 Wn. App. at 292–93.


                                             16
No. 79225-3-I/17


evidence, the State improperly denigrated defense counsel.16 The State argues

this was not improper, notes that Petlig did not object to it at trial, and thus

argues he has not shown the statement was so ill-intentioned and flagrant as to

deprive Petlig of a fair trial.

       “It is improper for the prosecutor to disparagingly comment on defense

counsel’s role or impugn the defense lawyer’s integrity.” Thorgerson, 172 Wn.2d

at 451. In Thorgerson, the State repeatedly referred to certain aspects of

defense counsel’s argument as “bogus” and “sleight of hand.” Id. at 451-52. Our

Supreme Court concluded this constituted ill-intentioned misconduct but declined

to reverse because a curative instruction would have alleviated any prejudicial

effect of the statements. Id. at 452. As in Thorgerson, Petlig made no objection

on this ground. Assuming the State’s conduct here likewise constituted ill-

intentioned misconduct, the trial court could have also alleviated the prejudicial

effect of the State’s single offhand comment that defense counsel

mischaracterized the evidence with a curative instruction. We reject this claim.

       4. Shifting the burden of proof to Petlig, arguing facts not in evidence

       Petlig argues that when the State claimed in its closing rebuttal argument

that the reason the jury had not heard from the paramedics was because Teigen

did not sign a waiver, it improperly shifted the burden of proof and argued facts

not in evidence. Petlig objected to this at trial.




        During closing argument, the prosecutor said, “I can’t address every
       16

mischaracterization of the evidence that [defense counsel] discussed with you.”


                                          17
No. 79225-3-I/18


       A prosecutor cannot argue facts not in evidence. State v. Perez-Mejia,

134 Wn. App. 907, 916, 143 P.3d 838 (2006). But before the State mentioned

that Teigen had not signed a medical waiver, Officer Gale testified as such, so

the facts were in evidence. Thus, the State did not shift the burden of proof to

Petlig. We conclude this argument was not improper and that the trial court did

not abuse its discretion in overruling Petlig’s objection.

   E. Cumulative Error

       Petlig argues the cumulative effect of the errors in his case require

reversal of his conviction and a new trial. “The cumulative error doctrine applies

only when several trial errors occurred which, standing alone, may not be

sufficient to justify a reversal, but when combined together, may deny a

defendant a fair trial.” State v. Hodges, 118 Wn. App. 668, 673–74, 77 P.3d 375

(2003). Petlig identifies only one possibly prejudicial error—the State’s

denigration of defense counsel. And as discussed above, this error does not

warrant reversal. His cumulative error claim fails.17

   F. SAG and Correspondence with the Court

       In his SAG, Petlig raises three issues related to the fact that Teigen did

not testify at trial. Separately, in correspondence filed with our court, he claims

the State did not provide him with Brady18 material and makes more

confrontation clause claims. None of these claims warrant reversal.


       17
           The State also argues that if admission of Petlig’s jail calls and late admission
of Teigen’s ID card constituted error, the errors were harmless. But since these did not
constitute prejudicial error, we do not reach the issue of harmless error.
        18
           Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).


                                             18
No. 79225-3-I/19


       1. SAG

       First, Petlig points to a pretrial discussion between court and counsel

about a transcript of a conversation between Teigen and a victim advocate. The

State represented that nothing in the conversation qualified as exculpatory to

trigger a Brady obligation to share it with the defense. From such, Petlig argues

that CrR 4.7 requires the State to share not only exculpatory material with the

defendant, but a broad range of other material as well. Petlig does not explain

which material the State should have shared with him and makes no citation to

legal authority in support of his argument. We need not consider argument made

without citation to legal authority. See Cowiche Canyon Conservancy v. Bosley,

118 Wn.2d 801, 809, 828 P.2d 549 (1992) (arguments not supported by legal

authority need not be considered).

       Next, Petlig argues that because Teigen did not testify, any evidence

about her constitutes inadmissible hearsay and the court should suppress it. He

claims that the only instance in which the hearsay rule allows admission of such

evidence is when the victim is deceased. None of the legal authorities cited by

Petlig establishes that we must suppress all evidence related to Teigen because

she did not testify. And Petlig makes no argument about any specific admitted

evidence.

       Finally, Petlig argues the State improperly bolstered Teigen’s testimony by

stating to the trial court in an in camera discussion that Teigen’s conversation

with the victim advocate gave him no reason to doubt her credibility. But the

State was referring to its obligations to share any exculpatory material, Petlig


                                         19
No. 79225-3-I/20


does not show a point in the record where the State bolstered Teigen in the

presence of the jury, and Teigen did not testify. Nor does Petlig’s discussion of

this claim mention legal authority. See Cowiche, 118 Wn.2d at 809. We need

not consider it.

       The issues raised in Petlig’s SAG do not warrant reversal.

       2. Correspondence with the court

       We do not typically consider an argument unless the defendant submits it

in briefing or a SAG. RAP 10.1, 10.7, 10.10. But even if we treat these

arguments as part of Petlig’s SAG, they do not warrant reversal.

       Before trial, Petlig sent a letter to our court. In it, he claimed the State had

shared no Brady material with him, and that the State acted vindictively and

committed misconduct. As to Petlig’s first claim, he does not specifically assert

which evidence the State should have shared with him. And we are “not

obligated to search the record in support of claims made in a defendant/

appellant’s [SAG].” State v. O’Connor, 155 Wn. App. 282, 293, 229 P.3d 880

(2010). And as to his second argument, he submits only a handwritten “copy” of

email correspondence between the State and his trial counsel to support his

claim of vindictiveness. But on direct appeal, we cannot consider allegations

resting on matters outside the record. See State v. Kinzle, 181 Wn. App. 774,

786, 326 P.3d 870 (2014).

       After trial but before sentencing, Petlig sent another series of letters to our

court. In them, he makes numerous citations to legal authority, but only these

claims connect law to fact in a discernible manner: (1) admission of any of


                                          20
No. 79225-3-I/21


Teigen’s statements violates the confrontation clause and due process clause;

(2) the trial court violated his right to a speedy trial, and (3) that the State

fabricated evidence by coaching a witness into showing that Petlig grabbed

Teigen with a chokehold. As to his first claim, he does not take issue with any

specific admission, and we need not search the record in support of claims he

makes. See O’Connor, 155 Wn. App. at 293. Nor does he cite the record in

support of his second claim and, again, we need not search the record in support

of it. Id. And finally, Petlig offers no factual support for his claim that the State

fabricated evidence.

       We affirm.




 WE CONCUR:




                                           21